RICHARDSON, Chief Judge
(dissenting).
I am not able to accept the construction placed by the majority upon the opinion in Alford v. United States, 282 U.S. 687, 51 S.Ct. 218, 220, 75 L.Ed. 624.
■ The question “Where do you live?” to which the trial court had sustained an objection in that case, it was stated by the Supreme Court, was “an essential step in identifying the witness with his environment, to which cross-examination may always 'be directed” and its purpose was “not, as the trial court seemed to think, to discredit the witness by showing that he was charged with crime, but to show by such facts as proper cross-examination might develop, that his testimony was biased because given under promise or expectation of immunity, or under the coercive effect of his detention by officers of the United States”. Here the object is “to discredit *875the witness” by showing that she had given false testimony in a collateral proceeding.
One may always show bias of a witness by cross-examination as to any collateral fact or circumstance evidencing his state of mind. The rule applicable “is entirely distinct from impeachment, which is governed by its own rules of evidence”. Vassar v. Chicago, B. & Q. R. Co., 121 Neb. 140, 236 N.W. 189, 191, 74 A.L.R. 1154 and annotation.
The proposed cross-examination had no relation to any issue in the present case and was clearly a collateral matter. “The test of whether a fact inquired of in cross-examination is collateral is this: Would the cross-examining party be entitled to prove it as part of his case, tending to establish his plea ?”1
I do not regard Alford v. United States, supra, as changing or modifying, but as in thorough accord with prior cases defining the limits of proper cross-examination. It did not overrule Wills v. Russell, 100 U.S. 621, 25 L.Ed. 607. In citing with approval President, etc., of Third Great Western Turnpike Road Co. v. Loomis, 32 N.Y. 127, 88 Am.Dec. 311, where the court of its own motion denied the right to cross-examine a witness as to alleged misappropriation of his employer’s funds for the purpose of discrediting his testimony, it stated, “But no such case is presented here.”
I think defendant had no right to cross-examine plaintiff as to the truth of her testimony in a collateral suit, and that the judgment should have been affirmed.

 Crawford v. United States, 30 App.D.C. Co., 42 App.D.C. 295, 298. 1, 25; Fountaine v. Washington R. & E.